Citation Nr: 1628793	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  11-11 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for lumbar radiculopathy, left lower extremity (claimed as sciatica, leg, knee, pinched nerve).

2.  Entitlement to service connection for anxiety.

3.  Entitlement to service connection for a left hip condition (claimed as bilateral hips).

4.  Entitlement to service connection for a right hip condition (claimed as bilateral hips).

5.  Entitlement to service connection for degenerative arthritis.

6.  Entitlement to service connection for a lower back condition.

7.  Entitlement to service connection for high blood pressure.

8.  Entitlement to service connection for depression.

9.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for sleep disturbances/sleep disorder, and if so, whether service connection is warranted.

10.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for cervical disc disease, status post discectomy (claimed as pinched nerve left side of neck), and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Amy R. Fochler, Attorney at Law


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from June to November 1988, and on active duty from December 1990 to May 1991, including service in Saudi Arabia.  She had additional National Guard service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2010, November 2014, and September 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The March 2010 rating decision denied service connection for lumbar radiculopathy of the left lower extremity, a sleeping disorder, and cervical disc disease.  The Veteran initially also appealed all three issues; however she did not perfect the appeals of the sleeping disorder and cervical disc disease.  Rather, she expressly limited the appeal to the issue of service connection for lumbar radiculopathy of the left lower extremity in her substantive appeal (VA Form 9).  There is no indication the Veteran was confused by the form and no subsequent correspondence from VA that misled the Veteran as to these issues being still on appeal.  See Evans v. Shinseki, 25 Vet. App. 7, 15-17 (2011) (finding that VA must seek clarification from the appellant if there is a "perceived concern about how the appellant had filled out the Form 9" that leaves a question as to whether the appellant wished to continue to appeal an issue).  

The November 2014 rating decision denied service connection for degenerative arthritis, a lower back condition, high blood pressure, and depression.  The September 2015 rating decision denied service connection for anxiety, a left hip condition, and a right hip condition.  It also confirmed and continued previous denials of service connection for degenerative arthritis, a lower back condition, high blood pressure, depression, sleep disturbances/sleeping disorder, and cervical disc disease.  

The Veteran requested hearing before the Board in April 2011.  In August 2011, however, the Veteran withdrew the request for a Board hearing.  See 38 C.F.R. § 20.704(d) (2014).

The Board remanded the issue of service connection for lumbar radiculopathy of the left lower extremity for further development in September 2015.  The AOJ was instructed to obtain updated VA treatment records and a medical opinion addendum.  VA treatment records have since been associated with the claims file and a medical opinion was obtained in October 2015.  The Board is satisfied that there has been substantial compliance with the remand's directives and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

November 2014 and September 2015 rating decisions by the RO in Columbia, South Carolina denied service connection for anxiety, a left hip condition, a right hip condition, degenerative arthritis, a low back condition, high blood pressure, and depression, and also reopened and denied claims of service connection for sleep disturbances/sleep disorder and cervical disc disease.  The Veteran submitted a notice of disagreement in October 2015, indicating that she disagreed with the issues, and a Statement of the Case (SOC) has not been issued.  As such, the Board is required to remand the issues for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Evidence of record suggests there may be a relationship between the back and the hip and the left leg radiculopathy.  Thus, adjudication of these pending service connection claims could significantly change the adjudication of the claim for the left leg radiculopathy.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  The claim for the left leg must be deferred until the intertwined issues are resolved or prepared for appellate consideration. See Harris, 1 Vet. App. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC to the Veteran and representative addressing the issues of service connection for anxiety, a left hip condition, a right hip condition, degenerative arthritis, a low back condition, high blood pressure, and depression, as well as whether new and material evidence has been received to reopen claims of service connection for sleep disturbances/sleep disorder and cervical disc disease.  The Veteran and her representative should be advised of the time limit in which to file a Substantive Appeal.  Then, if the appeal is timely perfected, the issues should be returned to the Board for further appellate consideration, if otherwise in order.

2.  Afterwards, the AOJ should then take such additional development action as it deems proper with respect to the claim for the left leg radiculopathy.  When the development requested has been completed, the case should again be reviewed on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case.  A reasonable period of time must be allowed for a response before the case is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals  is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).




